 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2   5701 Lonetree Blvd., Suite 312
     Rocklin, California 95765
 3
     Telephone: (916) 444-6100
 4   Fax:          (916) 930-6093
     E-Mail:       tashachalfant@gmail.com
 5
 6   Attorney for Defendant
     LIONEL ORNELAS
 7
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      2:18-CR-0001 MCE

12                             Plaintiff,           STIPULATION AND ORDER TO
13                                                  CONTINUE J&S AND MODIFY
                   v.                               DISCLOSURE DATES
14
15   LIONEL ORNELAS,

16                            Defendant.
17
18
            The above matter is currently scheduled for Judgment and Sentencing on June 11,
19
     2020. In light of the Court moving the J&S, the parties agreed that new disclosure dates
20
     were necessary. The defense is requesting to modify the disclosure dates and the parties
21
     have no objections to this request. This is necessary to properly represent the defendant.
22
            The new date requested for Judgment and Sentencing is June 11, 2020, at 10:00
23
     a.m. Accordingly, the new requested Schedule of Disclosure for the PSR is:
24
            Judgment and Sentencing -                        06/11/20
25
            Reply Date, or Statement of Non-Opposition – 06/04/20
26
     ///
27
     ///
28



                                             -1-
 1         Motion for Correction Date –                  05/28/20
 2         Report Date (Final) –                         05/21/20
 3                                                 Respectfully submitted,
 4
 5   Dated: February 5, 2020                       /s/Tasha Paris Chalfant
                                                   TASHA PARIS CHALFANT
 6                                                 Attorney for Defendant
                                                   LIONEL ORNELAS
 7
 8   Dated: February 5, 2020                       /s/Tasha Paris Chalfant for
                                                   TIMOTHY DELGADO
 9
                                                   Assistant United States Attorney
10                                                 Counsel for Plaintiff
11
12
13
                                            ORDER
14
           IT IS SO ORDERED.
15
16   DATED: February 20, 2020
17
                                          _______________________________________
18                                        MORRISON C. ENGLAND, JR.
                                          UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28



                                            -2-
